Citation Nr: 0331117	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.

This matter is at the Board of Veterans' Appeals (Board) 
from a January 1996 decision by the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which denied 
service connection for PTSD.  In December 2000, the Board 
remanded this matter for further action, including stressor 
verification.  By July 2002 decision, the Board denied 
service connection for PTSD.  The veteran appealed the 
Board's denial to the Court of Appeals for Veterans Claims 
(CAVC), and by February 2003 order, the Court remanded the 
matter to the Board for further action.

The Board notes that the veteran originally sought service 
connection for PTSD exclusively.  However, in its July 2002 
decision, the Board determined that the veteran was seeking 
service connection for an acquired psychiatric disability 
other than PTSD.  In July 2002, the Board sought further 
development of the evidence with respect to that issue.  
That issue of service connection for a psychiatric 
disability other than PTSD is not before the Board at this 
time.


REMAND

As stated above, the Court remanded this mater for further 
action by February 2003 order.  

The veteran was not specifically informed of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Furthermore, the notice of evidence required to substantiate 
his claim instructed him to respond within 60 days.  
However, as noted in a recent decision, the veteran is 
entitled to a one-year response period.  Thus, amended 
notice of VCAA stating the veteran's right to a one-year 
response period must be sent to the veteran.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) (holding 
38 C.F.R. § 3.159(b)(1) to be invalid for imposing a 30-day, 
rather than one-year, deadline for the submission of 
evidence).  In addition to the foregoing, the Board 
emphasizes that the amended VCAA notice inform the veteran 
of the evidence he must provide, the evidence VA will 
obtain, and the types of evidence the RO will assist him 
securing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the RO must contact U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) to confirm the 
veteran's alleged stressors as outlined in his September 
2001 statement.  Specifically, the RO must provide the 
veteran's Social Security and Military Service numbers, the 
veteran's dates of service in Korea, his unit of assignment 
in Korea, as well as company, battalion, regiment, and 
division.  The RO must also include information regarding 
the veteran's claimed stressor.

The Board notes that the veteran describes his stressor as 
follows:  After an incident in which the crew of the USS 
Pueblo was taken hostage, the veteran was given the 
assignment of driver in the demilitarized zone (DMZ) in 
Korea as part of Operation Focus Retina.  On one occasion, 
the veteran was told to pick up the Captain of the USS 
Pueblo and his crew.  After completing that assignment, he 
was ordered to drive an ABC correspondent to Seoul.  On his 
way to Seoul, the veteran recalled an incident in which he 
hit and killed a Korean child.  This incident, according to 
the veteran, has given rise to his PTSD.  The ABC 
correspondent's name, according to the veteran, was Lou 
Cioppi.  The veteran is uncertain of the spelling of the 
correspondent's surname.  Apparently, the chaplain (a 
captain) for whom the veteran was working was aware of the 
incident.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
to ensure compliance with the mandates 
of the VCAA.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the 
provisions of VCAA and the associated 
implementing regulations to include his 
right to a one-year period in which to 
respond to VCAA notice.  The letter must 
outline which evidence VA will obtain, 
which evidence the veteran must submit, 
and the types of evidence VA will assist 
the veteran in securing.

2.  The RO should also ensure that all 
VA treatment records that pertain to a 
psychiatric disorder are associated with 
the claims file.

3.  Next, the RO should review the file 
and prepare a summary of the veteran's 
claimed stressor.  The summary and all 
associated documents, to include the 
veteran's DD Forms 214 and service 
personnel records (DA 201) and his 
stressor statement should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressor.  
Information contained in the joint 
motion with regard to the timing of the 
incident and the name of the individuals 
involved should be utilized in this 
regard.  

4.  If the RO determines that the 
veteran's claimed in-service stressor is 
valid, the RO should schedule the 
veteran for a VA psychiatric examination 
to authoritatively establish whether he 
has PTSD that is attributable to an in-
service stressor.  It is critical that 
any examiner review the veteran's claims 
file so that an informed medical 
judgment can be made.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently-diagnosed PTSD is a 
result of service.  A rationale for this 
opinion should be provided.

5.  The RO should review the claims file 
to ensure that all of the above 
requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
and opinion are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need not take action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




